Citation Nr: 1760308	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A).

2.  Entitlement to service connection for hypertension to include secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant  and his spouse



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO, inter alia, denied service connection for hypertension and SMC for aid and attendance.  In May 2013, the Veteran filed a notice of disagreement (NOD) as to those issues.  A statement of the case (SOC) was issued in May 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.  

In December 2015, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for SMC based A&A  is set forth below.  The claim for service connection for hypertension, to include on a secondary basis, is addressed in the remand following the order; this matter is being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been awarded  service connection for the following disabilities: rheumatoid arthritis with hyperuricemia, generalized limitation of motion and IVDS, evaluated as 100 percent disabling since April 27, 2011; recurrent depressive disorder with psychotic features, evaluated as 50 percent disabling from August 11, 2010 to August 15, 2012, as 70 percent disabling from August 16, 2012, and as 100 percent disabling since December 22, 2012; sleep apnea with chronic obstructive pulmonary disease (COPD) and asthma, evaluated as 50 percent disabling from April 27, 2011 to April 21, 2015, and as 100 percent disabling from April 22, 2015; fibromyalgia, evaluated as 40 percent disabling, effective April 27, 2011; right knee total replacement, evaluated as 100 percent disabling from September 24, 2015 to October 31, 2016, and as 30 percent disabling from November 1, 2016; right upper extremity peripheral neuropathy; evaluated as 20 percent disabling from December 19, 2012; left upper extremity peripheral neuropathy; evaluated as 20 percent disabling from December 19, 2012; right lower extremity peripheral neuropathy; evaluated as 10 percent disabling from  December 19, 2012; left lower extremity peripheral neuropathy; evaluated as 10 percent disabling since December 19, 2012; erectile dysfunction, evaluated as 0 percent (noncompensable); and surgical scar right knee, evaluated as noncompensable.  The Veteran also has been awarded SMC based on housebound status, effective April 27, 2011.

3.  Although the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, is not service-connected for blindness in both eyes, and is not permanently bedridden due to service-connected disability, competent, credible and probative evidence indicates that, as a result of his service-connected rheumatoid arthritis with hyperuricemia, depressive disorder with psychotic features, fibromyalgia, COPD, and peripheral neuropathy of the bilateral upper and lower extremities, he requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment and to perform his activities of daily living


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of SMC based on A&A  are met.  38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.10, 3.156(a), 3.159, and 3.326(a) (2017).

Given the Board's favorable grant of SMC based on aid and attendance of another person, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran filed a claim for SMC for aid and attendance of another person in December 2011.  The Veteran contends that as a result of his multiple service-connected disabilities he is in need of aid and attendance for VA compensation purposes.  

The Veteran has been awarded  service connection for the following disabilities: rheumatoid arthritis with hyperuricemia, generalized limitation of motion and IVDS, evaluated as 100 percent disabling since April 27, 2011; recurrent depressive disorder with psychotic features, evaluated as 50 percent disabling from August 11, 2010 to August 15, 2012, as 70 percent disabling from August 16, 2012, and as 100 percent disabling since December 22, 2012; sleep apnea with chronic obstructive pulmonary disease (COPD) and asthma, evaluated as 50 percent disabling from April 27, 2011 to April 21, 2015, and as 100 percent disabling from April 22, 2015; fibromyalgia, evaluated as 40 percent disabling, effective April 27, 2011; right knee total replacement, evaluated as 100 percent disabling from September 24, 2015 to October 31, 2016, and as 30 percent disabling from November 1, 2016; right upper extremity peripheral neuropathy; evaluated as 20 percent disabling from December 19, 2012; left upper extremity peripheral neuropathy; evaluated as 20 percent disabling from December 19, 2012; right lower extremity peripheral neuropathy; evaluated as 10 percent disabling from  December 19, 2012; left lower extremity peripheral neuropathy; evaluated as 10 percent disabling since December 19, 2012; erectile dysfunction, evaluated as 0 percent disabling (noncompensable); and surgical scar right knee, evaluated as noncompensable.  



Also, the Veteran has been awarded SMC based on housebound status, effective April 27, 2011 due to a 100 percent rating for rheumatoid arthritis with additional service-connected disabilities that combined to a 60 percent or greater disability rating.  The Board notes that SMC based on aid and attendance is a greater benefit than SMC based on housebound status.

SMC at the aid and attendance rate is payable to a Veteran who, as a result of his service-connected disabilities: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Also, under this section, "bedridden" status will be a proper basis for the determination of the need for regular aid and attendance.  For the purposes of this section, "bedridden" means that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In a  July 2010 letter, the Veteran's private psychologist noted that during the last year the Veteran's arthritis has resulted in an increase in limitation of the Veteran's movement.  His walking had become more limited and his ability to sit for any period of time was also limited.  He was in considerable pain most of the time.  His osteoarthritis limited his ability to perform activities of daily living such as dressing himself.  Lately, his wife had to help him with personal hygiene after using the bathroom.  The VA psychologist noted that it is clear the Veteran struggled to deal with his pain and discomfort and his condition impacted almost every domain in his life.  

A VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, received in December 2011, reflects that  the Veteran's VA physician documented that the Veteran was diagnosed with osteoarthritis, gout, high blood pressure, fibromyalgia syndrome, and anxiety.  The VA physician provided the opinion that the Veteran was able to feed himself, was not legally blind, and did not require nursing home care, but he was not able to prepare his own meals, he needed assistance with bathing and tending to other hygiene needs, required medication management, and he did not have the ability to manage his own financial affairs.  The Veteran had decreased range of motion of the upper extremities to include the shoulders and hands.  He had decreased range of motion in the cervical spine, lumbar spine, bilateral hips and knees due to arthritic changes.  The physician noted that the Veteran is being treated by his other physicians for anxiety attacks.  The Veteran required the use of a cane, brace, crutches, or the assistance of another person for locomotion of one block.  

A letter from the Veteran's private psychiatrist dated in April 2012 reflects that the Veteran's recurrent major depression with psychosis had been aggravated secondary to comorbid medical conditions including osteoarthritis, degenerative joint disease, kidney conditions, hyperuricemia, fibromyalgia syndrome, and vascular disease.  He noted that he had been struggling activities of daily living.  He had been assisted by his wife to maintain hygiene and house work.  The psychiatrist noted that the Veteran was unable to focus or concentrate in his work environment due to mental illness and physical pain.  

A December 2013 VA treatment record documents that the Veteran had moderate to severe difficulty with performing activities of daily living due to his arthritis.  A VA examiner in December 2015 determined that the Veteran's severe arthritis and peripheral neuropathy resulted in the Veteran's generalized inability to walk or run.  The medical evidence also reflects that the Veteran's COPD required outpatient oxygen therapy.  

A VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, received in September 2017, reflects  that a private physician documented the Veteran was diagnosed with subarachnoid hemorrhage, osteoarthritis, PTSD, and unsteady gait.  The physician provided the opinion that the Veteran was able to feed himself, was not legally blind, and did not require nursing home care, but he was not able to prepare his own meals, he needed assistance with bathing and tending to other hygiene needs, required medication management, and he did not have the ability to manage his own financial affairs.  The physician noted that the Veteran was not confined to bed.  The physician observed that the Veteran appeared anxious, he used a cane to ambulate, and he rose  from a chair very slowly.  His affect was flat.  The physician documented that the Veteran's strength was 4/5 proximally and distally in both upper extremities including grip.  He was unable to put on socks and he struggled with buttons.  Veteran's strength was 4/5 proximally and distally in both lower extremities.  He observed that it was difficult for the Veteran to rise from a chair.  He ambulated with a cane and demonstrated unsteadiness.  The Veteran demonstrated very limited extension and side bending of the back.  The physician also noted that the Veteran had poor memory related to PTSD and sequelae of subarachnoid hemorrhage.  This resulted in the inability to administer medication, bathe, cook, and dress.  The Veteran had difficulty getting to and from the car.  He did not drive.  He used a cane and walker and he was able to ambulate less than a block. 

The Veteran testified at the August 2017 Board hearing that his wife helps him when he has severe flare-ups due to his arthritis and other ailments that are service-connected.  He explained that it is hard for him shower and clean himself and sometimes she has to help him get out of bed late at night.  He testified that getting around the house is very difficult and he has not done chores around the house in quite a few years including cutting the lawn, cleaning windows, washing his car, or preparing his own lunches.  

In sum, the competent, credible, and probative lay and medical evidence of record reflects that that the Veteran needs regular assistance with preparing his meals, dressing, bathing and tending to other hygiene needs to include assistance after using the bathroom, and medication management due to the combined effect of his service-connected disabilities.  The evidence also reflects that he does not have the ability to manage his own financial affairs.  Accordingly. after considering the competent, credible, and probative lay and medical evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, collectively, such evidence indicates that the Veteran is so helpless as to be in need of regular aid and attendance of another person primarily due to the manifestations of his service-connected rheumatoid arthritis with hyperuricemia, depressive disorder with psychotic features, fibromyalgia, COPD, and peripheral neuropathy of the bilateral upper and lower extremities, which require care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment and to perform his activities of daily living. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert, supra. 

Given the evidence cited above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC based on A&A are met.  


ORDER

SMC based on A&A is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

With respect to the Veteran's service connection claim for hypertension, during the August 2017 Board hearing, the Veteran asserted that his hypertension is related to his service-connected disabilities, to include medications prescribed for such disabilities.  The Veteran has not been provided with a VA examination with respect to this claim.  However, in light of the foregoing, the Board concludes that a VA medical opinion addressing whether the Veteran's service-connected disabilities to include any medications prescribed to treat such disabilities has caused or aggravated his hypertension is needed prior to adjudicating the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AO should arrange for the Veteran to undergo VA examination, by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.    

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since December 2015.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C.§ 5103(b)(3) (2017) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA,  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, obtain a medical opinion, from an appropriate VA physician, to address the nature and etiology of his current hypertension. 

The entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the individual designated to provide the medical opinion, and the medical opinion report should include discussion of the Veteran's documented history and assertions.  

Based on a review of the claims file, the physician should render an opinion, consistent with sound medical principles,: whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset in service, (b) was manifested within one year of his discharge from active service, or (c) is  otherwise medically related to service. 

If hypertension is deemed not related to service, the physician should also opine whether it is at least as likely as not that the Veteran's hypertension (a) was caused; OR (b) is or has been s aggravated (worsened beyond the natural progression) by one or more of the Veteran's service-connected disabilities, to include any medication used to treat such disability(ies).   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include  

In addressing the above,  the examiner must consider and discuss all pertinent medical and other objective evidence (to include any blood pressure readings in service and documented within one year of service) and all lay assertions, to include any assertions as to onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain A complete, clearly-stated rationale for the conclusions reached-to include identification of evidence and medical authority relied upon-must  be provided.  

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clam on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them  an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


